DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/1/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 59 and claim 67 recites the limitation "panel" in claim 58.  There is insufficient antecedent basis for this limitation in the claim. Claim 59 and 67 depends on canceled claim 58, claim 59 and 67 should depends on claim 50 instead. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 50-53, 56, 59-61, 63-70 are rejected under 35 U.S.C. 103 as being unpatentable over Dohring et al. (US20100098963), and further in view of Takeuchi et al. (US20020059762).
As to claim 50.    Dohring et al discloses a panel, in particular a wall-, ceiling, - or floor panel (see e.g. floor, ceiling or wall panel in Par. 9), comprising 
a support plate with a front side and a back side (see e.g. wood based board 10 in Fig 2A-2C, Par. 27), and 
a layer system at least on the front side of the support plate, wherein the layer system starting from the front side comprises (see e.g. layer 20&21 in Fig 2A-2C):
a first elastic layer (see e.g. 20 in Fig 2A-2C corresponds to the first elastic layer S1) of an aliphatic polymer (see e.g. aliphatic relating to or denoting organic compounds in which carbon atoms form open chains (as in the alkanes), not aromatic 

Examiner summarized the layer structure of instant application

Layer  Structure from bottom  to top 
Hardness Name
Hardness  Value
Thickness
S2
Second layer
Ms2
Big
5-300
10-180 µm

Intermediate 
Mzb
Medium

S1
First elastic layer
Ms1
Small
0.5-120
2-50
20-600 µm
40-500 µm
18
Decorative Ink 



S3
Third elastic layer 
Ms3
Smallest  
10-300 µm

Support Plate 


3-20 mm


Fig 1b of Instant application

    PNG
    media_image1.png
    262
    647
    media_image1.png
    Greyscale





Fig 2C &Table 2 of Dohring et al demonstrate hardness gradient

    PNG
    media_image2.png
    298
    731
    media_image2.png
    Greyscale

                                                         
             


                      
    PNG
    media_image3.png
    286
    367
    media_image3.png
    Greyscale
                               
a second layer made of a polymer (see e.g. 21 in Fig 2A-2C corresponds to the second layer S2), which has a thickness of 10 to 180 µm and a Martens hardness MS2, wherein Ms2 is > MS1 (see e.g. table 2 shows marten hardness of about 100 to about 140 for a thickness about 24 µm (see e.g. Par. 46). The second layer is made of approximately 70% polyurethane acrylic ester and approximately 30% dipropylene glycol diacrylate in Par. 32)
an intermediate area between the first elastic layer and the second elastic layer. The intermediate area having a Martens hardness MZb, wherein
Ms2 is > Mzb >= Ms1 (see e.g. area around boundary surface 22 in Fig 2A-2C & Par. 31 can correspond to the claimed intermediate area. The thickness region from 25.6 to 62.2 in table 2 also can corresponds to the intermediate area. This means that due to the mixing process in the area close to the boundary surface 22 there are more double bonds in the underlying layer and accordingly in the area close to the boundary surface 22 of the overlying layer there are fewer double bonds, as before the mixing in Par. 31, table 1-2. Fig 3-6 demonstrate the hardness gradient. The M2~100-140, Mzb ~80-90, M1~35-50. That is, the polymer layer has preferably the maximum hardness at its outer surface and has the minimum hardness nearby the boundary surface between coating and surface of the board of wood-based material, with a decreasing course between the both extremes in Par. 9). 
Dohring et al. discloses it is self-evident that it is possible to apply over-all layers with significant larger thicknesses or lower thicknesses (see e.g. Par. 48).  Furthermore, the absolute value of hardness certainly depends on the used materials and can also be larger or lesser than the values of the example with hardness gradient.  However, the order of magnitude of the cited values for the example with hardness gradient is most preferred and suitable for the use in a floor panel in (see e.g. Par. 48).  Thus it would also have been obvious for a person with ordinary skills in the art to modify the thickness of each layer, number of layers, hardness gradient profile or absolute value in order to tailor the coated layer to its specific application of the applied substrate.
As to the claim limitation “wherein the first elastic layer Si is at least partially cured by UV radiation before the intermediate area ZB and the second layer S2 are formed on the first elastic layer Si.” it is a product by process claim. 
According to MPEP 2113 Product-by-Process Claims [R-08.2017], I. PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS. 
The instant application discloses wet-on-wet application of the intermediate layer on the first layer as disclosed in abstract, in Par. 12, wherein the wet-on-dry is only applied when individual layers within the first layer laminate in order to achieve the desired layer thickness during when the first layer is at least partially cured in Par. 12. Then the intermediate layer is applied wet on wet on the first layer, and further layers are applied wet-on-wet. The instant application discloses this result, a partial mixing of the layers, the two wet-on-wet applied layers are preferably completely cured together in par. 12, Par. 35. It is only important that the last two layers or layers, namely the intermediate layer and the further layer are applied wet-on-wet.  It has been shown that particularly resistant layer systems are achieved. Even the instant application itself argues the described wet-on-wet method has a number of serious advantages over the conventional layer-wise application and gelling ("Angelieren") (i.e. partially curing) of each UV-curing acrylate layers in Par. 16. 
Thus the result of the process claim limitation on the effect of the product structure is that “there is partial mixing of the layers on the interface of the layers while the interface is wet”, and all the layers are cured. 
Dohring et al. disclose after leaving of the coating station 17 the coated boards 10 are conveyed to a hardening station 30, where the layers are hardened by means of UV radiators 31(see e.g. in Par. 29).  On their way from the coating station 17 to the hardening station 30 a partial mixing of the liquid coating means 20 and 21 occurs, which particularly takes place at the boundary surfaces of the two coating means in Par. 29. By curing of the layers in the curing station 30 the mixing process is stopped and the once adjusted mixing proportion and therefore the mechanical properties of the produced coating is set. The extent of the mixing at the boundary surfaces--which takes place itself and preferably without external mechanical action--depends on the time duration which passes between the applying of the second coating means 21 onto the still wet first coating means 20 and the curing in the curing station 30.  Furthermore, the mixing of the two coating means is also influenced by the respective viscosity of the coating means wherein the general rule is that the higher the viscosity, the lower the mixing per time unit in Par. 29
Thus the result effective variable of how much mixing happened includes, how much time passed in between the first layer and second layer, the composition for each coated layer. Thus Dohring et al. discloses how much mixing happens at the interface can be optimized and varied depending how much mixing or bonding force is needed at the interface between different layers. Therefore, FIG. 2A shows the two coating means 20 and 21 applied without time delay, and resulted no mixing has taken place at the boundary. And Fig 2B and Fig 2C demonstrate the longer time delay is in between applying different coating layers, the more mixing will happen at the layer interface (see e.g. Fig 2A-2C, Par. 30). 
Dohring et al discloses both layers presently include a photo initiator, thus the so produced liquid over-all layer is subjected to a UV radiation under nitrogen atmosphere and the over-all layer is polymerized in Par. 13, Par. 29. Dohring also discloses it is self-evident that the applying can also be done with any other suitable applying process, such as by means of a spraying device or a coating blade or the like.  Therefore, it is only important that the applying of the second layer takes place as long as the first layer is still wet enough, so that a partial mixing of the two layers can take place in Par. 28. 
Thus by comparison, Both Dohring et al. discloses essentially the same process, and will as the result the same product structure. 
Dohring et al. discloses the board of wood-based material can further be provided with additional coatings, papers, veneers or the like onto their surfaces of front side and/or rear side (see e.g. Par. 9). Dohring et al. discloses coating is necessarily provided with a décor layer on the wood board, wherein coating can be applied onto the printed décor layer wherein the polymer coating comprise hardness gradient (see e.g. Par. 9, Par. 3). 
However Dohring et al. does not explicitly discloses a decorative layer between the front side of the support plate and the first elastic layer, the decorative layer consisting of printing ink, wherein a third elastic layer S3 is provided between the front side and the decorative layer, which has a Martens hardness Ms3 with Ms3 < Ms1”. 
Takeuchi et al. discloses floor wood substrate (see e.g. Par. 85, woody board in Par. 29) is desired to have a decorative intermediate ink comprising resin laminate layer underneath surface protective layer (see e.g. abstract, ink in Par. 52). Takeuchi et al. however discloses the intermediate ink decorative layer is desired to not coated directly onto the wood substrate, instead there is a layer (such as sealer layer 4) in between the wood substrate and intermediate ink layer, wherein the sealer layer is a layer which is provided for preventing a coating liquid or an ink of intermediate layer(such as color pattern layer 5 in Par. 54) from being absorbed into the substrate, resulting in the reduction in the coating thickness or for preventing a coating film or an ink film from generating luster unevenness caused by surface unevenness of the substrate when the substrate is made of paper, wood or the like so that its surface becomes a rough surface or shows permeability (see e.g. Par. 55).
Takeuchi et al. further discloses it is desirable that the intermediate resin layer is either a layer disposed immediately below the surface protective layer with being contact with the surface protective layer or a layer dispose closer to the surface protective layer since a cushion effect due to the intermediate resin layer is given directly to the surface protective layer (see e.g. Par. 59). 

    PNG
    media_image4.png
    270
    490
    media_image4.png
    Greyscale

Both Dohring and Takeuchi et al. are analogous in the field of protective layer coated porous wood flooring, it would have been obvious for a person with ordinary skills in the art to modify the protective layer laminate of Dohring et al. to include an intermediate ink comprising layer as taught by Takeuchi et al. because the decorative ink layer can provide anesthetic appealing effect wherein various desired pattern can be designed to add to the wood board. 
Furthermore, as discussed above Dohring et al. discloses it is self-evident that it is possible to apply over-all layers with significant larger thicknesses or lower thicknesses (see e.g. Par. 48).  Furthermore, the absolute value of hardness certainly depends on the used materials and can also be larger or lesser than the values of the example with hardness gradient.  However, the order of magnitude of the cited values for the example with hardness gradient is most preferred and suitable for the use in a floor panel in (see e.g. Par. 48).  Thus it would also have been obvious for a person with ordinary skills in the art to modify the thickness of each layer, number of layers, hardness gradient profile or absolute value in order to tailor the coated layer to its specific application of the applied substrate. 
Thus it would also have been obvious for a person with ordinary skills in the art to modify the protective layer laminate of Dohring et al. in view of Takeuchi et al. to include an additional layer, such as additional protective layer, in between the wood substrate and intermediate ink layer as taught by Takeuchi et al. because Takeuchi et al. teaches that a layer which is provided for preventing a coating liquid or an ink of intermediate layer(such as color pattern layer 5 in Par. 54 of Takeuchi et al.) from being absorbed into the substrate, resulting in the reduction in the coating thickness or for preventing a coating film or an ink film from generating luster unevenness caused by surface unevenness of the substrate when the substrate is made of paper, wood or the like so that its surface becomes a rough surface or shows permeability (see e.g. Par. 55 of Takeuchi et al.) and as motivated by Dohring et al. since Dohring discloses it is desired for the coating provided with décor layer to also follow the hardness gradient rule(see e.g. Par. 9 of Dohring et al.). 
As the result, the protective layer laminate & Ink décor layer of Dohring in view of Takeuchi et al would have the sequence of protective layer with lowest hardness, ink décor layer, protective layer with low hardness, and protective layer with medium hardness due to the mixing, protective layer with biggest hardness. 
As to claim 51.    Dohring in view of Takeuchi et al discloses the panel according to claim 50, wherein Ms1 is between 2 and 50 N/mm2 (see e.g. table 2 of Dohring et al. The M2~100-140, M1~35-50, Mzb ~80-90 N/mm2).
As to claim 52.    Dohring in view of Takeuchi et al discloses the panel according to claim 50, wherein Ms2 is between 5 and 300 N/mm2 (see e.g. table 2 of Dohring et al. The M2~100-140, M1~35-50, Mzb ~80-90 N/mm2)
As to claim 53.    As to the claim limitation that the panel according to claim 50, wherein the first elastic layer SI has a thickness of 40 to 500 µm 
Dohring et al discloses in table 2, that total thickness between layer 1 and layer 2 can be 106.4. If layer 20 and layer 21 do have the same thickness as shown in Fig 2A-2C, then the thickness of both first elastic layer and second layer would be about 50 µm which feel in the claimed range of first elastic layer SI has a thickness of 40 to 500 µm. Dohring et al. also discloses at a thickness up to of 106.4-62.2= @44.2 µm in table 2, the hardness stays low which is characteristic of hardness of the first layer.  
Furthermore, Dohring et al. also discloses it is self-evident that it is possible to apply over-all layers with significant larger thicknesses or lower thicknesses. In another word, Dohring et al. also discloses thickness can be varied.  Furthermore, the absolute value of hardness certainly depends on the used materials and can also be larger or lesser than the values of the example with hardness gradient.  However, the order of magnitude of the cited values for the example with hardness gradient is most preferred and suitable for the use in a floor panel in Par. 48. 
Thus it would also have been obvious for a person with ordinary skills in the art to further modify the thickness of each layer, number of layers, hardness gradient profile or absolute value of the layers in Dohring in view of Takeuchi et al of in order to tailor the coated layer to its specific application of the applied substrate as suggested by Dohring et al..
As to claim 56.    Dohring in view of Takeuchi et al discloses the panel according to claim 50, wherein the polymer of the first elastic layer is based on an aliphatic urethane acrylate (see e.g.  “aliphatic” relating to or denoting organic compounds in which carbon atoms form open chains (as in the alkanes), not aromatic rings. Dohring does not require aromatic ring in the S1, thus it is expected that the polymer is aliphatic to a person with ordinary skills in the art. Dohring et al discloses using polyurethane acrylic ester in Par 17, by comparison, the instant application also use polyurethane acrylic ester in Par. 15 of instant application. Thus it is expected the same polymer compound will have same properties, thus the aliphatic claim limitation is met. 
Dohring et al discloses the concentration of polyurethane acrylic ester can be between 45 and 95% in par. 16, and it is self-evident that a plurality of further or other polymerisation able substances can be used instead of the above mentioned.  Polymerisationable acrylates are particularly preferred substances for the herein described coatings in Par. 16).
As to claim 59.    As to claim limitation that the panel according to claim 58, wherein the third elastic layer has a thickness of 10 to 300 µm. 
Dohring et al discloses in table 2, that total thickness between layer 1 and layer 2 can be 106.4. If layer 20 and layer 21 do have the same thickness as shown in Fig 2A-2C, then the thickness of both first elastic layer and second layer would be about 50 µm which feel in the claimed range of first elastic layer SI has a thickness of 40 to 500 µm. Even Dohring et al. does not explicitly discloses the third elastic layer thickness, it would have been obvious for a person with ordinary skills in the art to make the third elastic layer to have similar thickness as all the other layers such as 50um. 
Furthermore, Dohring et al. also discloses it is self-evident that it is possible to apply over-all layers with significant larger thicknesses or lower thicknesses. In another word, Dohring et al. also discloses thickness can be varied.  Furthermore, the absolute value of hardness certainly depends on the used materials and can also be larger or lesser than the values of the example with hardness gradient.  However, the order of magnitude of the cited values for the example with hardness gradient is most preferred and suitable for the use in a floor panel in Par. 48. 
Thus it would also have been obvious for a person with ordinary skills in the art to further modify the thickness of each layer, number of layers, hardness gradient profile or absolute value of Dohring in view of Takeuchi et al in order to tailor the coated layer to its specific application of the applied substrate as suggested by Dohring et al..
As to claim 60.   Dohring in view of Takeuchi et al. discloses the panel according to claim 50, wherein the printing ink is based on a polymerizable acrylate and/or N-vinylcaprolactam (see e.g. Takeuchi et al. discloses the ink can be within acrylate based polymer resin in Par. 49, Par. 63)
As to claim 61.    Dohring in view of Takeuchi et al. discloses the panel according to claim 50, wherein the printing ink of the decorative layer and at least a part of the first elastic layer were cured together (see e.g. multilayered overlay can be cured together in Fig 1 of Dohring, layers are hardened by UV radiator and layers can be cured at the curing station in Par. 29. Dohring et al. also discloses the second coating means 21 onto the still wet first coating means 20 and the curing (together) in the curing station 30).
As to claim 63.    Dohring in view of Takeuchi et al. discloses the panel according to claim 50, wherein the polymer of the second layer is based on one or more of the following acrylates: 1, 6-hexanediol diacrylate, polyester acrylate, polyurethane acrylic acid ester and dipropylene glycol diacrylate (see e.g. Dohring discloses approximately 70% polyurethane acrylic ester and approximately 30% dipropylene glycol diacrylate in Par. 32)
As to claim 64.    Dohring in view of Takeuchi et al. discloses the panel according to claim 50, wherein the support plate has a thickness between 3 and 20 mm (see e.g. Dohring et al. discloses as a rule, laminate panel consists of a 4 to 12 mm thick base board of MDF or HDF raw material thus of a relative low priced wood-based material wherein onto its upper side a paper printed with a decor is bonded. Thus it would have been obvious for a person with ordinary skills in the art to modify the substrate/support plate of the print decorated support plate of Dohring in view of Takeuchi et al. to also have the thickness range of 4 to 12 mm in order to reduce the cost of the support plate as suggested by Dohring et al.).
As to claim 65.    Dohring in view of Takeuchi et al. discloses the panel according to claim 50, wherein the support plate is a MDF-plate, HDF-plate, PVC-plate, cement fiberboard, WPC-plate (Wood Powder Composite), thermoplastic recycling plate, wood plate, wood veneer plate or parquet plate(see e.g. Dohring discloses MDF, HDF and the like in Par. 9).
As to claim 66.    Dohring in view of Takeuchi et al. discloses the panel according to claim 50, wherein no paper or plastic foil is provided at the front side of the panel (see e.g. even if paper can be coated as desired in Par. 9, thus it is expected that by default the paper or plastic foil is not required by Dohring.).
As to claim 67.    Dohring in view of Takeuchi et al. discloses the panel according to claim 58, wherein the first elastic layer, second layer and third elastic layer were radiation cured (see e.g. Dohring discloses all the layers are cured by means of radiation as the last step in claim 6).
As to claim 68.    Dohring in view of Takeuchi et al. discloses the panel according to claim 50, wherein the panel is not provided with abrasion-resistant particles (see e.g. Dohring discloses in Par. 15, by default, there is no abrasion-resistant particles in the coating. However the abrasive resistant particles can be added to a very specific type of hard wearing flooring).
As to claim 69.    As to the claim limitation that the panel according to claim 50, wherein the layer system has a damping effect of at least 5 dB compared to the uncoated support plate as measured by EPLF standard.
The instant application discloses the damping effect is due to the coated layer system, including how thick the coating layer are, and what the hardness of the coating layer (see e.g. thick elastic layer has significantly acoustic advantage in Par. 16. If the hardness of the layer S2 is chosen too high, the desired damping effect is lost in Par. 17). As discussed in previous claims, Dohring disclose a coated laminate that use exactly the same materials for each layer, with overlapping thickness for each layer, and with overlapping martens hardness for each layer in discussion of claim 1. Thus it is expected that the resulted damping effect from the layer system in Dohring in view of Takeuchi et al. will also have a same or overlapping damping effect as the coated layer system in the instant application. 
As to claim 70.    Dohring in view of Takeuchi et al. discloses the panel according to claim 50, wherein the hardness of the first elastic layer is constant over the entire thickness thereof (see e.g. in table 2, Fig 2,discussion of claim 1), and hardness differences within the first elastic layer are less than 20 N/mm2 (see e.g. table2, Fig 2). 
Furthermore, Dohring et al. also discloses it is self-evident that it is possible to apply over-all layers with significant larger thicknesses or lower thicknesses.  Furthermore, the absolute value of hardness certainly depends on the used materials and can also be larger or lesser than the values of the example with hardness gradient.  However, the order of magnitude of the cited values for the example with hardness gradient is most preferred and suitable for the use in a floor panel.
Thus it would also have been obvious for a person with ordinary skills in the art to modify the thickness and modify the hardness gradient profile of each layer in Dohring et al. in order to tailor the coating laminate to its specific substrate application as suggested by Dohring. 

Claims 55 is rejected under 35 U.S.C. 103 as being unpatentable over Dohring et al. (US20100098963) and Takeuchi et al. (US20020059762), and further in view of Olson et al. (US2345419). 
As to claim 55.    Dohring et al. in view of Takeuchi et al. does not disclose the panel according to claim 50, wherein the support plate comprises nut- and spring elements at it sides, which allow a connection of several similar panels in directions parallel to the front side as well as perpendicular to the front side by a form fit.
Olson et al. discloses nut and spring combination can secure clip of the wood floor to proper position in line 20-35 in column 2 in page 1 and Fig 1. 
Both Dohring et al. in view of Takeuchi et al., and Olson et al. are analogous in the field of wood floor wherein multiple wood flooring panels need to be installed next to each other without gapping, it would also have been obvious for a person with ordinary skills in the art to modify the wood flooring of Dohring et al. in view of Takeuchi et al., to include the nut and spring joint system on all sides as taught by Olson et al. since the nut and spring system can secure clip of the multiple wood floor panel to proper position fitting as suggested by Olson et al.

Claims 62 is rejected under 35 U.S.C. 103 as being unpatentable over Dohring et al. (US20100098963) and Takeuchi et al. (US20020059762), and further in view of Chen et al. (US20060032175)
As to claim 62.    Dohring in view of Takeuchi et al. does not discloses the panel according to claim 50, wherein the decorative layer has been applied in digital printing. 
Chen et al. discloses a direct digital design of any natural product or art work can be printed to the top surface of the core, wherein the radiation cured (or e-beam cured) urethane acrylate coating(s) or other wear resistant layer(s) can be affixed to the top surface(see e.g. Par. 20, Par. 100)
Both Dohring in view of Takeuchi et al., and Chen et al. are analogous in the field of using printing ink on wooden flooring, it would have been obvious for a person with ordinary skills in the art to modify the ink printing layer of Dohring in view of Takeuchi et al. to be ink digital printed layer as taught by Chen et al. since ink layer by digital printing can have any desired art work to be printed on to the wood flooring as suggested by Chen et al. 

Response to Arguments
Applicant's arguments filed 2/1/2021 have been fully considered but they are not persuasive. 

Claim Rejections - 35 USC §103
Applicant argues in page 1 In the rejection of claim 58, the subject matter thereof was allegedly disclosed by the area of the lower layer close to the substrate 10, as depicted in Figures 2B and 2C of Dohring, which has a Martens hardness Ms3 with Ms3<Msi. The Examiner then assumes a decorative layer would be provided as suggested by Chen. But Chen at most suggests a decorative layer between the front side of the carrier plate and the first layer, as is also acknowledged by the Examiner on pages 7 and 8 of the Office Action. Thus, even if one would assume that a skilled person would provide a decorative layer as disclosed in Chen, he or she would not obtain a configuration with a third layer between a decorative layer and a support plate, as shown in the below annotated reproduction of Fig. 1 b of the present application.
Applicant argues in page 2 to the contrary, in view of the teachings of Dohring and Chen, a skilled person would at best be taught to provide the decorative layer directly on the support plate. This, however, is completely different compared to a configuration, wherein a third elastic layer S3 is provided between the front side and the decorative layer, which has a Martens hardness Ms3 with Ms3 ^ Msi.
Examiner respectfully disagrees:
Dohring discloses protective polymer layer has preferably the maximum hardness at its outer surface and has the minimum hardness nearby the boundary surface between coating and surface of the board of wood-based material, with a decreasing course between the both extremes in Par. 9. 
Takeuchi et al. discloses floor wood substrate (see e.g. Par. 85, woody board in Par. 29) is desired to have a decorative intermediate ink comprising resin laminate layer underneath surface protective layer (see e.g. abstract, ink in Par. 52). Takeuchi et al. however discloses the intermediate ink decorative layer is desired to not coated directly onto the wood substrate, instead there is a layer (such as sealer layer 4) in between the wood substrate and intermediate ink layer, wherein the sealer layer is a layer which is provided for preventing a coating liquid or an ink of intermediate layer(such as color pattern layer 5 in Par. 54) from being absorbed into the substrate, resulting in the reduction in the coating thickness or for preventing a coating film or an ink film from generating luster unevenness caused by surface unevenness of the substrate when the substrate is made of paper, wood or the like so that its surface becomes a rough surface or shows permeability (see e.g. Par. 55). In another word, Takeuchi et al. teaches there should be a layer in between the wood substrate and the ink layer.
Takeuchi et al. further discloses it is desirable that the intermediate resin layer is either a layer disposed immediately below the surface protective layer with being contact with the surface protective layer or a layer dispose closer to the surface protective layer since a cushion effect due to the intermediate resin layer is given directly to the surface protective layer (see e.g. Par. 59). 
Both Dohring and Takeuchi et al. are analogous in the field of protective layer coated porous wood flooring, it would have been obvious for a person with ordinary skills in the art to modify the protective layer laminate of Dohring et al. to include an intermediate ink comprising layer as taught by Takeuchi et al. because the decorative ink layer can provide anesthetic appealing effect wherein various desired pattern can be designed to add to the wood board. 
Dohring et al. discloses it is self-evident that it is possible to apply over-all layers with significant larger thicknesses or lower thicknesses (see e.g. Par. 48).  Furthermore, the absolute value of hardness certainly depends on the used materials and can also be larger or lesser than the values of the example with hardness gradient.  However, the order of magnitude of the cited values for the example with hardness gradient is most preferred and suitable for the use in a floor panel in (see e.g. Par. 48).  Thus it would also have been obvious for a person with ordinary skills in the art to modify the thickness of each layer, number of layers, hardness gradient profile or absolute value in order to tailor the coated layer to its specific application of the applied substrate. 
Thus it would also have been obvious for a person with ordinary skills in the art to modify the protective layer laminate of Dohring et al. in view of Takeuchi et al. to include an additional layer, such as additional protective layer, in between the wood substrate and intermediate ink layer as taught by Takeuchi et al. because Takeuchi et al. teaches that a layer which is provided for preventing a coating liquid or an ink of intermediate layer(such as color pattern layer 5 in Par. 54 of Takeuchi et al.) from being absorbed into the substrate, resulting in the reduction in the coating thickness or for preventing a coating film or an ink film from generating luster unevenness caused by surface unevenness of the substrate when the substrate is made of paper, wood or the like so that its surface becomes a rough surface or shows permeability (see e.g. Par. 55 of Takeuchi et al.) and as motivated by Dohring et al. since Dohring discloses it is desired for the coating provided with décor layer to also follow the hardness gradient rule(see e.g. Par. 9 of Dohring et al.). 
So even if the print décor layer of Dohring in view of Takeuchi et al. is merely inserted in between the protective layer laminate, the hardness will also have such hardness gradient such as maximum hardness at its outer surface and has the minimum hardness nearby the boundary surface between coating and surface of the board of wood-based material as taught by Dohring et al. 
As the result, the protective layer laminate & Ink décor layer of Dohring in view of Takeuchi et al would have the sequence of protective layer with lowest hardness, ink décor layer, protective layer with low hardness, and protective layer with medium hardness due to the mixing, protective layer with biggest hardness. 
For the above reason, applicant’s argument is not persuasive. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kubota et al. (US20100233441). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG GUO whose telephone number is (571)272-3066.  The examiner can normally be reached on M, Tue, Thur 8-5, Wed 8-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 5712728519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG GUO/Examiner, Art Unit 1783